  Case: 1:17-md-02804-DAP Doc #: 2939 Filed: 11/15/19 1 of 6. PageID #: 430075



                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION

 THIS DOCUMENT RELATES TO:
 The County of Summit, Ohio, et al. v. Purdue                MDL No. 2804
 Pharma L.P., et al.
 Case No. 18-op-45090                                        Case No. 17-md-2804

                                                             Judge Dan Aaron Polster
 The County of Cuyahoga, Ohio, et al. v.
 Purdue Pharma L.P., et al.
 Case No. 1:18-op-45004



                 PHARMACY DEFENDANTS’ SURREPLY IN OPPOSITION
                   TO TRACK ONE PLAINTIFFS’ MOTION TO AMEND

        Plaintiffs maintain that dispensing claims have been included in the Track One case from

the start and that for the past 18 months, they merely deferred them. If this were true, there would

be no need for Plaintiffs to amend their complaints to, among other things, add dispensing to their

nuisance count or to add new defendants that engage in dispensing, such as Ohio CVS Stores, LLC

and Rite Aid of Ohio.

        Moreover, if it was Plaintiffs’ plan all along to defer certain Track One claims to a later

date, they never disclosed that to the Pharmacy Defendants, and they never sought—much less

obtained—a Court order that permitted the deferral of certain claims to a later track while pursuing

others. No case management order in the case contemplated, let alone permitted, such a piecemeal

approach.1



        1
          Plaintiffs’ suggestion that CMO 1’s amendment deadline did not encompass the whole Track One case, but
rather was limited to manufacturing and distribution claims, is disingenuous. Doc. No. 2937 at 3. When CMO 1
issued, not a single party contemplated that Track One would be divided into multiple sub-tracks, and CMO 1 itself
  Case: 1:17-md-02804-DAP Doc #: 2939 Filed: 11/15/19 2 of 6. PageID #: 430076




        The bottom line is that Plaintiffs represented last year—and this Court ruled last year—

that Plaintiffs were pursuing only distribution claims against the Pharmacy Defendants and were

not pursuing dispensing claims. See Doc. No. 1203 at 2 (holding “Retail Pharmacies may only be

held liable as distributors,” because “Plaintiffs have disclaimed any cause of action against Retail

Pharmacies in their capacity as retailers or dispensers of opioids”). Either Plaintiffs’ representation

was misleading or their plan to add dispensing claims is brand new (and their current explanation

revisionist). Indeed, until this past week, there was never any talk of “deferring” dispensing claims

in Track One. Plaintiffs did not even suggest the possibility of adding dispensing claims when

they moved to sever many Pharmacy Defendants from trial. Had the Pharmacy Defendants

received fair notice of Plaintiffs’ supposed plan to conduct full discovery and motions practice on

distribution claims first and then, later, to pursue dispensing claims in a second track, the Pharmacy

Defendants quite obviously would have objected.2

        Plaintiffs offer no good cause for their failure timely to pursue dispensing claims. They

also offer no good cause for their failure to disclose to the Pharmacy Defendants their supposed

plan to defer such claims to a second track. Nor do they offer any good cause for their failure to

seek a case management order allowing such a deferral. Plaintiffs’ ambition to obtain bellwether

status and to leapfrog other cases in the MDL queue does not remotely provide good cause for

those failures.




neither created nor even mentioned any sub-tracks or carve-outs. By its plain and express terms, the deadlines in
CMO 1 applied to all claims.
        2
             The Pharmacy Defendants subject to Plaintiffs’ initial motion to sever included in their response an
objection to the notion that severance could be used to amend complaints, add claims, or include additional discovery
after the cases had been completely litigated through fact and expert discovery, summary judgment motions, and pre-
trial proceedings. Doc No. 2142 at 2.


                                                         2
 Case: 1:17-md-02804-DAP Doc #: 2939 Filed: 11/15/19 3 of 6. PageID #: 430077




       Sixth Circuit law requires good cause. Because Plaintiffs lack it, their motion to amend

must be denied.

Date: November 15, 2019                           Respectfully submitted,

                                               /s/ Eric R. Delinsky
                                               Eric R. Delinsky
                                               Alexandra W. Miller
                                               ZUCKERMAN SPAEDER LLP
                                               1800 M Street, NW
                                               Suite 1000
                                               Washington, DC 20036
                                               Phone: (202) 778-1800
                                               Fax: (202) 822-8106
                                               E-mail: edelinsky@zuckerman.com
                                               E-mail: smiller@zuckerman.com

                                               Counsel for CVS Rx Services, Inc. and CVS
                                               Indiana, L.L.C.


                                               /s/ Kelly A. Moore (consent)
                                               Kelly A. Moore
                                               MORGAN, LEWIS & BOCKIUS LLP
                                               101 Park Avenue
                                               New York, NY 10178
                                               Phone: (212) 309-6612
                                               Fax: (212) 309-6001
                                               E-mail: kelly.moore@morganlewis.com

                                               Elisa P. McEnroe
                                               MORGAN, LEWIS & BOCKIUS LLP
                                               1701 Market Street
                                               Philadelphia, PA 19103
                                               Phone: (215) 963-5917
                                               Fax: (215) 963-5001
                                               E-mail: elisa.mcenroe@morganlewis.com

                                               Counsel for Rite Aid of Maryland, Inc., d/b/a
                                               Rite Aid Mid-Atlantic Customer Support
                                               Center




                                              3
Case: 1:17-md-02804-DAP Doc #: 2939 Filed: 11/15/19 4 of 6. PageID #: 430078




                                      /s/ Kaspar Stoffelmayr (consent)
                                      Kaspar Stoffelmayr
                                      BARTLIT BECK LLP
                                      54 West Hubbard Street, Suite 300
                                      Chicago, IL 60654
                                      Phone: (312) 494-4400
                                      Fax: (312) 494-4440
                                      E-mail: kaspar.stoffelmayr@bartlit-beck.com

                                      Counsel for Walgreen Co. and Walgreen
                                      Eastern Co.


                                      /s/ Tina M. Tabacchi (consent)
                                      Tina M. Tabacchi
                                      Tara A. Fumerton
                                      JONES DAY
                                      77 West Wacker
                                      Chicago, IL 60601
                                      Phone: (312) 269-4335
                                      Fax: (312) 782-8585
                                      E-mail: tfumerton@jonesday.com
                                      E-mail: tmtabacchi@jonesday.com

                                      Counsel for Walmart Inc.

                                      s/ Timothy D. Johnson (consent)
                                      Timothy D. Johnson
                                      Gregory E. O’Brien
                                      CAVITCH FAMILO & DURKIN,
                                      CO. LPA
                                      Twentieth Floor
                                      1300 East Ninth Street
                                      Cleveland, OH 44114
                                      Phone: (216) 621-7860
                                      Fax: (216) 621-3415
                                      Email: tjohnson@cavitch.com
                                      Email: gobrien@cavitch.com

                                      Counsel for Discount Drug Mart, Inc.




                                     4
Case: 1:17-md-02804-DAP Doc #: 2939 Filed: 11/15/19 5 of 6. PageID #: 430079




                                      /s/ Robert M. Barnes (consent)
                                      Robert M. Barnes
                                      Joshua A. Kobrin
                                      MARCUS & SHAPIRA LLP
                                      35th Floor, One Oxford Center
                                      301 Grant Street
                                      Pittsburgh, PA 15219
                                      Phone: (412) 471-3490
                                      Fax: (412) 391-8758
                                      E-mail: rbarnes@marcus-shapira.com
                                      E-mail: kobrin@marchus-shapira.com

                                      Counsel for HBC Service Company




                                     5
  Case: 1:17-md-02804-DAP Doc #: 2939 Filed: 11/15/19 6 of 6. PageID #: 430080



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 15, 2019, the foregoing was filed using

the Court’s CM/ECF filing system and will be served via the Court’s CM/ECF filing system on

all attorneys of record.


                                                / s/ Eric R. Delinsky
                                                Eric R. Delinsky
